



Exhibit 10.37


semtechlogoa05.jpg [semtechlogoa05.jpg]


SEMTECH CORPORATION
2017 LONG-TERM EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD CERTIFICATE
 
THIS AWARD is made this [Grant Date] (the “Award Date”) by Semtech Corporation,
a Delaware corporation (the “Corporation”), to [Legal Name] (the “Participant”).
R E C I T A L S
A. The Corporation has established the Corporation’s 2017 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).
B. The Administrator has determined that it would be in the best interests of
the Corporation and its stockholders to grant the restricted stock unit award
(the “Award”) described in this Award Certificate to the Participant as
compensation, as an inducement to remain in the service of the Corporation, and
as an incentive for increasing efforts during such service.
NOW, THEREFORE, this Award is made on the following terms and conditions:
1.Definitions. Capitalized terms used in this Award Certificate and not
otherwise defined herein shall have the meanings given to such terms in the
Plan.


2.Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to
the Participant as of the date hereof an Award with respect to [Amount]
restricted stock units (subject to adjustment in accordance with Section 7.1 of
the Plan) (the “Stock Units”), which Stock Units are restricted and subject to
forfeiture on the terms and conditions hereinafter set forth. As used herein,
the term “Stock Unit” shall mean a non-voting unit of measurement which is
deemed solely for purposes of calculating the amount of payment under the Plan
and this Award Certificate to be equivalent to one outstanding share of the
Common Stock (subject to adjustment in accordance with Section 7.1 of the Plan).
The Stock Units shall be used solely as a device for the determination of the
payment to eventually be paid to the Participant if such Stock Units vest
pursuant to Section 4 hereof. The Stock Units shall not be treated as property
or as a trust fund of any kind. The Participant acknowledges that the
Administrator may use a broker or other third party to facilitate its restricted
stock unit award recordkeeping and agrees to comply with any administrative
rules and procedures regarding restricted stock unit awards as may be in place
from time to time. The Participant acknowledges and agrees that the Corporation
may require that any Common Stock received under the Award be deposited in a
brokerage account (in the name of the Participant) with a broker designated by
the Corporation, and the Participant agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.


3.Rights as a Stockholder; Dividends and Voting.


(a)Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.


(b)Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 5
or terminated pursuant to Section 4, the Corporation shall credit the
Participant as of the payment date of such dividend with an


1
OMM_US:76726707.1



--------------------------------------------------------------------------------




additional number of Stock Units equal to (i) the per-share cash dividend paid
by the Corporation on its Common Stock with respect to such record date,
multiplied by (ii) the total number of outstanding and unpaid Stock Units
(including any dividend equivalents previously credited hereunder) (with such
total number adjusted pursuant to Section 7.1 of the Plan and/or Section 10
hereof) subject to the Award as of such record date, divided by (iii) the fair
market value of a share of Common Stock (as determined under the Plan) on the
payment date of such dividend. Any Stock Units credited pursuant to the
foregoing provisions of this Section 3(b) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Stock Units
to which they relate. No crediting of Stock Units shall be made pursuant to this
Section 3(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 5 or terminated pursuant to Section 4.


4.Vesting; Termination of Employment.


(a)Vesting in General. Subject to Sections 4(b) and (c) below, the Award shall
vest and become nonforfeitable with respect to [one-third (1/3)][one-quarter
(1/4)] of the total number of Stock Units (subject to adjustment under Section
7.1 of the Plan) on each of the [first, second and third][first, second, third,
and fourth] anniversaries of the Award Date. The Participant has no right to
pro-rated vesting with respect to the Award if his or her services to the
Corporation or one of its Subsidiaries terminates before any applicable vesting
date with respect to the Award (regardless of the portion of the vesting period
the Participant was in service to the Corporation and/or any of its
Subsidiaries).


(b)Termination Following Change in Control. Notwithstanding any other provision
to the contrary contained herein and subject to the provisions of Section 7 of
the Plan, in the event the Participant is a participant in the Corporation’s
Executive Change in Control Retention Plan (the “Change in Control Plan”)
immediately prior to his or her Termination Date (as defined in Section 4(c)
below) and the Participant’s employment is terminated in a Qualifying
Termination during a Change in Control Window (as such terms are defined in the
Change in Control Plan), 100% of the total Stock Units (to the extent
outstanding and not previously vested immediately prior to such termination of
employment) shall be vested on the Termination Date or, if such Termination Date
occurs in the Change in Control Window but prior to the consummation of the
Change in Control (as defined in the Change in Control Plan) to which the Change
in Control Window relates, on the date of such Change in Control, provided in
each case that the Participant executes and delivers to the Corporation (and
does not revoke) the release contemplated by the Change in Control Plan not
later than twenty-one (21) days (forty-five (45) days, if such longer period is
required by applicable law) following such vesting date.


(c)Effect of Termination of Employment. Notwithstanding anything to the contrary
contained in any employment or similar agreement entered into by and between the
Participant and the Corporation, subject to Section 4(b), if the Participant’s
employment with the Corporation is terminated for any reason, whether with or
without cause, voluntarily or involuntarily, by the Participant or by the
Corporation, or due to the Participant’s death or disability, then the Stock
Units (including, for clarity, any stock units credited as dividend equivalents
pursuant to Section 3(b)) which have not vested as of the date that the
Participant ceases to be employed by the Corporation (the “Termination Date”)
shall automatically terminate and be cancelled as of the Termination Date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.


5.Timing and Manner of Payment of Stock Units. Subject to Section 6 below, on or
as soon as practicable following (and in all events within thirty (30) days
after) the vesting of any Stock Units subject to the Award pursuant to Section
4, the Corporation shall deliver to the Participant a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Administrator in
its discretion) equal to the number of Stock Units subject to the Award
(including any Stock Units issued in respect of dividend equivalent rights) that
vested on that particular vesting date; provided, however, that the Corporation
reserves the right to settle any Stock Units credited as dividend equivalents
pursuant to Section 3(b) by a cash payment. In the event of such a cash payment,
the cash payable with respect to a Stock Unit shall equal the fair market value
of a share of Common Stock (such fair market value determined under the Plan) as
of the vesting date of that Stock Unit. The Corporation’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested Stock
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any


2
OMM_US:76726707.1



--------------------------------------------------------------------------------




shares or any such payment with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Corporation may, in its sole
discretion, either ignore fractional share interests or settle them in cash. The
Participant shall have no further rights with respect to any Stock Units that
are paid pursuant to this Section 5 or that terminate pursuant to Section 4(c).


6.Section 409A. Notwithstanding anything to the contrary herein or in the Plan,
if the Participant is a “specified employee” within the meaning of Section 409A,
and, as a result of that status, any portion of the payments hereunder would
otherwise be subject to taxation pursuant to Section 409A of the Code, the
Participant shall not be entitled to any payments upon a separation from service
until the earlier of (i) the date which is six (6) months after his or her
separation from service for any reason other than death, or (ii) the date of the
Participant’s death; provided that the first such payment thereafter shall
include all amounts that would have been paid earlier but for such six (6) month
delay.


7.Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Section 4 hereof or Section 7.2 of the Plan,
neither the Stock Units nor any rights hereunder may be transferred, assigned,
pledged or hypothecated by the Participant in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution,
nor shall any such rights be subject to execution, attachment or similar
process; provided, however, that such restrictions shall not apply to transfers
to the Corporation. Except as otherwise provided herein, any attempted
alienation, assignment, pledge, hypothecation, attachment, execution or similar
process, whether voluntary or involuntary, with respect to all or any part of
the Participant’s unvested rights under this Award, shall be null and void.
 
8.No Right to Continued Employment or Service. Except as provided in Section
4(b), the vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under the Award. Employment
or service for only a portion of the vesting period, even if a substantial
portion, will not entitle the Participant to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of services as provided in Section 4(c) above. Nothing contained in the Plan or
the Award constitutes a continued employment or service commitment by the
Corporation, confers upon the Participant any right to remain in the employ of
or service to the Corporation, interferes with the right of the Corporation at
any time to terminate such employment or services, or affects the right of the
Corporation to increase or decrease the Participant’s other compensation. By
accepting this Award, the Participant acknowledges and agrees that (a) any
person who is terminated before full vesting of an award, such as the one
granted to the Participant by this Award Certificate, could attempt to argue
that he or she was terminated to preclude vesting; (b) the Participant promises
never to make such a claim; and (c) in any event, the Participant has no right
to pro-rated vesting with respect to the Award if his or her service terminates
before any applicable vesting date with respect to the Award (regardless of the
portion of the vesting period the Participant was actually in the service of the
Corporation and/or any of its Subsidiaries).


9.Tax Consequences.


(a)Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences as a result of his or her acceptance of the Award. The
Participant represents that he or she has consulted with any tax consultants he
or she deems advisable in connection with the acceptance of the Award and that
he or she is not relying on the Corporation for any tax advice. By accepting
this Award, the Participant acknowledges that he or she shall be solely
responsible for the satisfaction of any taxes that may arise (including taxes
arising under Section 409A of the Code) with respect to the Award, and that the
Corporation shall not have any obligation whatsoever to pay such taxes.


(b)Withholding. Upon any distribution of shares of Common Stock in respect of
the Stock Units, the Corporation shall automatically reduce the number of shares
of Common Stock to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then fair market value (with the “fair
market value” of such shares determined in accordance with the applicable
provisions of the Plan), to satisfy any withholding obligations of the
Corporation or any of its subsidiaries with respect to such distribution of
shares at the applicable withholding rates. In the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction


3
OMM_US:76726707.1



--------------------------------------------------------------------------------




of shares, or in the event of a cash payment or any other withholding event in
respect of the Stock Units, the Corporation (or a subsidiary) shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment. The Participant agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section 9.


10.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b).


11.Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.


12.Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 7 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Stock Units), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.


13.Notices. Any notice to the Corporation contemplated by this Award Certificate
shall be in writing and be addressed to it in care of its Corporate Secretary;
and any notice to the Participant shall be addressed to him or her at the
address on file with the Corporation on the date hereof or at such other address
as he or she may hereafter designate in writing.


14.Plan. The Award and all rights of the Participant under this Award
Certificate are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Award Certificate. The Participant acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Award Certificate. Unless otherwise expressly provided in other sections of this
Award Certificate, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Administrator so
conferred by appropriate action of the Board or the Administrator under the Plan
after the date hereof.


15.Entire Agreement. This Award Certificate, together with the Plan, constitutes
the entire understanding between the Corporation and the Participant with regard
to the subject matter of this Award Certificate. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.


16.Waiver. The waiver of any breach of any duty, term or condition of this Award
Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.


17.Interpretation. The interpretation, construction, performance and enforcement
of the terms and conditions of this Award Certificate and the Plan shall lie
within the sole discretion of the Administrator, and the Administrator’s
determinations shall be conclusive and binding on all interested persons.




4
OMM_US:76726707.1



--------------------------------------------------------------------------------




18.Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). If the Participant is a party to an agreement
with the Corporation to arbitrate claims, such agreement to arbitrate claims
shall apply as to any dispute or disagreement regarding the Participant’s rights
under this Award Certificate.


19.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.


20.Clawback Policy. The Award is subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Award or any shares
of Common Stock or other cash or property received with respect to the Award
(including any value received from a disposition of the shares acquired upon
payment of the Award).


21.Section Headings. The section headings of this Award Certificate are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


22.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Certificate) or recommendation with respect to the Award.


The Participant, in accepting the Award, agrees to the terms and conditions of
this Agreement.


SEMTECH CORPORATION,
a Delaware corporation
 
 
By:
 
 
[Name]
 
[Title]







5
OMM_US:76726707.1

